Citation Nr: 1214196	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  06-38 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury, claimed as a bilateral foot and leg condition.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954 and has additional unverified reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In December 2007, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is associated with the claims file.  

In February 2010, the Board remanded the claims on appeal in order for additional evidentiary development to be conducted, including affording the Veteran a VA examination.  All requested development has been completed and the appeal has been returned to the Board for adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record is in approximate balance as to whether the Veteran currently has residuals of a cold injury to his lower extremities that were incurred during active military service.  

2.  The most competent, credible, and probative evidence of record establishes that the Veteran's current bilateral hearing loss was likely incurred during active military service.  



CONCLUSIONS OF LAW

1.  Residuals of a cold injury to the Veteran's lower extremities were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

2.  Bilateral hearing loss was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2004 letter, sent prior to initial unfavorable AOJ decision issued in January 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The RO also sent the Veteran a letter in January 2006 informing him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran notes that the Veteran's service treatment and personnel records are not of record, as they are presumed to have been destroyed in a fire at the National Personnel Records Center in 1973.  Review of the record reveals that the RO attempted to obtain copies of records from the Veteran's active and inactive periods of service; however, the Board finds that all efforts to obtain this evidence were exhausted and that any further attempts would be futile.  See File Memorandums dated July and November 2011.  

However, the evidentiary record contains all post-service treatment records identified by the Veteran and the record.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant, obtainable evidence. 

In this regard, the Board notes that the evidentiary reflects that the Veteran is currently receiving benefits from the Social Security Administration (SSA).  However, the evidence reflects that the SSA benefits were awarded based upon the Veteran reaching retirement age, as opposed to him suffering from a specific disability.  See Social Security Administration Data.  Therefore, the Board finds records from SSA need not be obtained as they are not potentially relevant to the Veteran's claims for disability benefits currently on appeal.  See Klekar v. West, 12 Vet. App. 503 (1999); Golz v. Shiseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Additionally, the Veteran was provided with VA examinations in July 2010, November 2010 and December 2011 in conjunction with the claims on appeal.  A medical opinion was also obtained from a VA physician in March 2012 regarding the Veteran's hearing loss claim.  There is no allegation or indication that the examinations or opinions rendered in this appeal were inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Cold Injury Residuals

The Veteran is seeking service connection for residuals of a cold injury he incurred during service.  Specifically, the Veteran has reported that he was exposed to cold weather while serving in Greenland, which resulted in him incurring a cold injury, including frostbite and pain in his feet, knees, and legs.  See statements from the Veteran dated August 2004 and April 2005.  At the November 2010 VA examination, the Veteran denied receiving treatment for his frostbite and cold injury during service; however, the preponderance of the other evidence, inclusive of the Veteran's written statements and the December 2011 VA examination report, reflect that the Veteran has reported receiving treatment for frostbite during service.  See statements from the Veteran dated August 2004 and April 2005; see also December 2011 VA examination report.  

As noted, the Veteran's service treatment and personnel records are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC).  In such cases, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, while there is no contemporaneous medical evidence of record showing complaints or treatment for frostbite and a cold injury in service, the following analysis has been undertaken with the heightened duty in mind.  

In this regard, the Board notes that the Veteran is competent to report the events that occurred during service.  The Board also notes that the Veteran has consistently reported that he first incurred frostbite and a cold injury while serving in Greenland.  Therefore, the Board finds that the Veteran's report of suffering from frostbite and a cold injury during service to be competent and credible evidence of such.  

The post-service treatment records reflect that, since approximately 2002, the Veteran has reported suffering from claudications in his left leg, with numbness, pain, and burning in his feet during cold weather.  See private treatment records dated May 2002 and September 2003; VA treatment records dated October 2002, December 2004, and January 2010.  His symptoms have been variously diagnosed as peripheral artery and vascular disease and neuropathy, for which he underwent stent placement in both legs and other surgical treatment.  See Id.; see also VA treatment records dated May 2005 and May 2006.  

As to the etiology of the Veteran's current residual cold injury disability, the evidentiary record contains evidence for and against the Veteran's assertion that his current residual cold injury is related to his period of active duty.  

A VA physician who evaluated the Veteran in May 2005 noted the Veteran's report of cold exposure during service in Greenland and, after evaluating the Veteran, stated that he had a probable cold injury by history with neuropathy.  Likewise, in January 2010, the Veteran sought treatment for pain, numbness, and burning in his feet and hands, which he reported were exacerbated by recent weather changes.  He also reported a remote history of cold exposure in Greenland.  After evaluating the Veteran, the examining physician opined that the Veteran's neuropathy was more likely as not associated with cold injury of the feet, hands, and ears, noting that the history reported by the Veteran and his response to cold correlates with his description of remote cold injury.  The physician who examined the Veteran in January 2010 also noted the Veteran's diagnosis of diabetes but stated that this disability did not contribute to the Veteran's neuropathy.  

In November 2010, the Veteran was afforded a VA examination to determine if he has a current residual cold injury that is related to his military service.  At that time, the Veteran reported that he was exposed to cold in Greenland for about six months in 1952 and 1953, but he also denied receiving any treatment for a cold injury or frost bite at that time.  The Veteran reported that he currently experiences what he described as arthritis in his legs, knees, and shoulders, with pain in his back, legs, knees and shoulders.  He also reported that his feet stay cold and numb all of the time.  The VA examiner reviewed the Veteran's claims file and noted his medical history of claudication and peripheral vascular disease, as well as the surgical treatment received therefor.  After examining the Veteran, the VA examiner rendered several diagnoses, including severe peripheral vascular disease in the lower extremities, carotid artery disease, and mild peripheral neuropathy symptoms affecting the lower extremities.  

The VA examiner noted that the Veteran has a long standing diagnosis of severe peripheral vascular disease and claudication, noting that the Veteran has complained of numbness in his feet for a long period of time, since at least December 2004, which is noted in his report of peripheral vascular disease symptoms.  As such, the VA examiner opined that the Veteran's mild peripheral neuropathy symptoms are secondary to and equally contributed to a combination of his cold injury residuals and his diabetes mellitus.  

The Veteran was afforded another VA examination in December 2011 wherein the Veteran again reported his exposure to cold weather in Greenland, which he reported resulted in cold, stiff, and painful feet.  The Veteran reported that he was taken to the dispensary where he was diagnosed and treated for frostbite affecting both of his feet.  The VA examiner noted the Veteran's diagnosis of mild peripheral neuropathy, which the Veteran reported was manifested by aching, numbness, and burning in his bilateral feet.  After reviewing the claims file and examining the Veteran, the VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by any in-service injury, event, or illness.  In making this determination, the VA examiner noted that there are no STRs to review and that there are no records to connect or prove that the Veteran experienced frostbite in 1952.  The VA examiner also noted that there is no continuity of treatment or any evidence of a diagnosis of frostbite.  As such, the VA examiner stated that, in light of the Veteran's underlying diabetes, severe peripheral vascular disease, and lack of continuity of treatment, it is highly less likely that the Veteran's alleged cold injury is related to service.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In evaluating this claim, the Board notes that all of the medical evidence of record which addresses the likely etiology of the Veteran's current lower extremity disability is considered competent medical evidence.  Indeed, it appears that all of the medical evidence mentioned above was provided by medical professionals who are qualified to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1).  

The Board also finds that, with the exception of the May 2005 opinion which was not supported by a rationale, each medical opinion provided in this case is considered credible evidence, as each medical professional evaluated the Veteran, considered his medical history, and provided a rationale in support of his or her opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication on the merits).

In this regard, the positive medical opinions of record take in consideration the Veteran's competent and credible report of experiencing frostbite in service, his current symptoms, and his various diagnoses of peripheral vascular disease, peripheral neuropathy, and diabetes mellitus.  As noted, the physician who provided the medical opinion in January 2010 determined that the Veteran's current neuropathy is most likely related to a cold injury he incurred during service, while the November 2010 VA determined that the Veteran's current neuropathy is due to a combination of his diabetes mellitus and residual cold injury.  

On the other hand, while the December 2011 VA examiner also considered the Veteran's medical history, current symptoms, and various diagnoses, he did not take into account the Veteran's competent and credible lay evidence establishing that he, indeed, experience frostbite during service.  Nevertheless, the December 2011 VA examiner correctly noted that there is no evidence of continuity of treatment and that the Veteran also has diabetes mellitus which may be causing his current lower extremity disability.  

In sum, as noted, while there is medical evidence for and against the Veteran's claim, the Board finds that each medical opinion of record is competent, credible, and probative evidence, as each medical professional evaluated the Veteran, considered his medical history, and provided a rationale in support of his or her opinion.  Therefore, the Board finds that there is an approximate balance of positive and negative evidence regarding the issue of whether the Veteran currently suffers from residuals of a cold injury that was incurred during military service.  As such, the Board will give the benefit of the doubt to the Veteran and find that service connection is warranted for residuals of a cold injury to the lower extremities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He has specifically asserted that he was exposed to noise from the steam winches aboard ship during service, but he primarily attributes his hearing loss to an incident when a piece of steel fell and hit the deck of the ship, which made a loud noise.  He has asserted that, following that incident, he experienced ringing in his ears, which improved, but he later realized that he could not hear out of his left ear.  The Veteran has asserted that he sought treatment for an inability to hear and "roaring in his ears" following the incident and that he was given ear drops at that time.  He has also asserted that he was given a hearing test at the time of the incident and at separation from service, but he cannot remember the results of the tests.  The Veteran has also asserted that he was not given ear protection during service until after the incident when the steel fell on the ship.  

As noted, the Veteran's service treatment and personnel records are presumed to have been destroyed in a fire at the National Personnel Records Center in 1973 and, thus, are not included in the evidentiary record.  Nevertheless, the Veteran's DD Form 214 reflects that his military occupational specialty was a supply handler, and the Veteran has testified that his military duties included loading and unload ships.  See December 2007 Decision Review Officer hearing transcript.  There is, however, no medical evidence of record which documents any complaints, treatment, or other findings related to hearing loss during service.  Nevertheless, the Veteran is competent to report the events that occurred during service, including the steel incident and that he experienced decreased hearing during service.  

At the December 2007 DRO hearing, the Veteran reported that he was only exposed to acoustic trauma during service, as he has worked at a packing company since service where he was not exposed to loud noise.  However, at the July 2010 VA examination, the Veteran reported experiencing occupational noise exposure from a myriad of sources, including motors running in smokehouses and at the meat packing company, as well as other recreational noise exposure from lawnmowers, weed trimmers, power tools, and hunting.  He has also reported experiencing noise exposure from air pressure units, construction, and welding.  See May 2006 VA outpatient treatment record.  

Review of the record reveals the Veteran has a current diagnosis of bilateral sensorineural hearing loss.  See July 2010 VA examination report; see also VA outpatient treatment records dated November 2005 and May 2006.  Therefore, the remaining question is whether the Veteran's current hearing loss is related to his military service.  

In November 2005, the Veteran sought treatment for hearing loss and tinnitus, which he reported had worsened over the past 10 years.  After examination the Veteran was diagnosed with sensorineural hearing loss of a combined type and the examining audiologist noted that the Veteran's hearing loss was greater than normal age-related loss.  The audiologist did not, however, provide an opinion as to the likely etiology of the Veteran's hearing loss.  See November 2005 VA treatment record.  

The Veteran was afforded a VA examination in July 2010 where he reported first noting hearing loss in 1953, which he reported has gradually decreased over the years.  The VA examiner noted the Veteran's report of noise exposure during service, as well as his post-service occupational noise exposure.  After examining the Veteran, the VA examiner rendered a diagnosis of bilateral sensorineural hearing loss; however, the July 2010 VA examiner did not provide an opinion as to the likelihood that the Veteran's current hearing loss is related to his military service.  

Nevertheless, in May 2011, another VA audiologist reviewed the Veteran's claims file, including the July 2010 VA examination report, and noted that there are no records indicating the Veteran's hearing status from service.  As such, the May 2011 VA examiner stated that she was unable to resolve the issue as to the etiology of the Veteran's hearing loss without resort to mere speculation due to the lack of records showing the Veteran's hearing status during service.  

In March 2012, VA obtained a medical opinion from an independent VA physician who reviewed the Veteran's claims file and noted his medical history as it pertains to his hearing loss.  After reviewing the record, the March 2012 VA examiner noted that, while the November 2005 VA treatment record reflects that the Veteran's hearing loss was greater than normal age-related hearing loss, the practice of allocating degree of hearing loss due to normal aging of the auditory system versus the degree of hearing loss due to other facts, such as noise exposure, is considered controversial and that neither VA nor the Department of Defense uses age-correction factors in the diagnosis or treatment of hearing loss.  The VA examiner noted that this is primarily due to the fact that such factors are based on average or medical values for a group of individuals not younger than 20 years old or older than 60 years old, thereby making the use of age-correction tables invalid for individuals in those groups.  In this regard, the VA examiner noted that, at the time the "age-related hearing loss" statement was made, the Veteran was 74 years old and, thus, age-related considerations cannot be applied.  

Nevertheless, the March 2012 VA examiner noted that the etiology of the Veteran's hearing loss cannot be determined with certainly, but factors such as noise exposure both during and after service and the effects of the normal aging process should be considered.  

After considering the Veteran's report of military, occupational, and recreational noise exposure and the Veteran's lay statements regarding his hearing loss, the March 2012 VA examiner stated that she believed the Veteran's account of decreased hearing immediately following the noise event in service to be credible, compelling and consistent with the description of acoustic trauma.  The VA examiner also stated that the audiometric configuration in the right ear on VA examination is characteristic of noise-induced hearing loss, although no determination can be made, based on the available facts, as to whether the source of the noise was military or civilian.  Nevertheless, the VA examiner opined that, given the Veteran's account of event-related noise exposure during service, the benefit of the doubt should be given to the Veteran to find that at least some of his current bilateral hearing loss is at least as likely as not related to his active military service, to include specifically the noise exposure reported to have incurred therein.  

In evaluating this claim, the Board considers the March 2012 VA opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current hearing loss is related to his military service.  The VA examiner based her opinion on review of the entire claims file, and it does not appear that she was not fully aware of all relevant facts in this case or that she misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale, and the Board notes that there is no opposing medical evidence of record.  












	(CONTINUED ON NEXT PAGE)


Therefore, because the most competent, credible, and probative evidence of record establishes that it is likely that the Veteran's current hearing loss is related to his military service, entitlement to service connection for bilateral hearing loss may be granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert, supra.  


ORDER

Entitlement to service connection for residuals of a cold injury to the lower extremities is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


